Case 3:20-cr-00092-PAD Document 57 Filed 02/19/20 Page 1 of 4

45
a. , “ee Oy
Ey
v Cy md 4
‘ 3 & fy a,
UNITED STATES DISTRICT COURT FORTHE? “p>, “7807.
DISTRICT OF PUERTO RICO <n “I ty x
Say Ror Co l pn
UNITED STATES OF AMERICA, INDICTMENT ¢ ay Fr eS
8 9 10 i
Plaintiff,
CRIM. NO. 20-992 (PAS)
Vv.
[1] CINTHIA ESCOBAR-RAMOS, Violations:
[2] ORLANDO GUZMAN-GARCIA, 21 U.S.C. 8§ 841(a)(1), 846,
AKA, BILLETE, 18 U.S.C. §§ 1512(c)(1), 2
21 U.S.C. §853(p)
[3] STEVEN MICHAEL R. 32.2(a) of the Fed. Rules of Crim. Proc.
RODRIGUEZ-GARCIA,
(THREE COUNTS)
[4] ARNALDO DE LEON-SOLER, NARCOTICS’ FORFEITURE
Defendants.

 

 

 

 

THE GRAND JURY CHARGES:

COUNT ONE
(Conspiracy to Possess With Intent to Distribute a Controlled Substance)
From in or about a date unknown through on or about January 23, 2020, in the District of
Puerto Rico, elsewhere, and within the jurisdiction of this Court,
[1] CINTHIA ESCOBAR-RAMOS,

[2] ORLANDO GUZMAN-GARCIA,
AKA BILLETE,

[3] STEVEN MICHAEL RODRIGUEZ-GARCIA,

[4] ARNALDO DE LEON-SOLER,
the defendants herein, did knowingly and intentionally combine, confederate, and agree with each
other and others known and unknown to the Grand Jury, to commit an offense against the United

States, to wit: possession with intent to distribute five (5) kilograms or more of a mixture or
Case 3:20-cr-00092-PAD Document 57 Filed 02/19/20 Page 2 of 4

substance containing a detectable amount of cocaine, a Schedule IJ, Narcotic Drug Controlled
Substance. All in violation of Title 21, United States Code, Sections 846, and 841(a)(1) and
(b)(1)(A) Gi).
COUNT TWO
(Possession with Intent to Distribute a Controlled Substance; Aiding and Abetting)

On or about January 23, 2020, in the District of Puerto Rico, elsewhere, and within the

jurisdiction of this Court,
[1] CINTHIA ESCOBAR-RAMOS,

[2] ORLANDO GUZMAN-GARCIA,
AKA BILLETE,

[3] STEVEN MICHAEL RODRIGUEZ-GARCIA,

[4] ARNALDO DE LEON-SOLER,
the defendants herein, aiding and abetting each other and others known and unknown to the Grand
Jury, did knowingly and intentionally possess with intent to distribute five (5) kilograms or more
of a mixture or substance containing a detectable amount of cocaine, a Schedule II, Narcotic Drug
Controlled Substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A)Gi), and Title 18, United States Code, Section 2.

COUNT THREE

(Obstruction of Justice; and
Aiding and Abetting)

On or about January 23, 2020, in the District of Puerto Rico, elsewhere, and within the
jurisdiction of this Court,
[1] CINTHIA ESCOBAR-RAMOS,
the defendant herein, aided and abetted by others known and unknown to the Grand Jury, did

knowingly and willfully corruptly alter, destroy, mutilate, and conceal an object, with the intent to
Case 3:20-cr-00092-PAD Document 57 Filed 02/19/20 Page 3 of 4

impair the object’s integrity and availability for use in an official proceeding, such as a trial in a
criminal case. All in violation of Title 18, United States Code, Sections 1512(c)(1), and 2.
NARCOTICS FORFEITURE ALLEGATION
The allegations contained in Counts One and Two are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeitures, pursuant to Title 21, United States Code, Section
853 and Rule 32.2(a) of the Federal Rules of Criminal Procedure.

Upon conviction of an offense in violation of Title 21, United States Code, Sections 846 and

 

841,
[1] CINTHIA ESCOBAR-RAMOS,

[2] ORLANDO GUZMAN-GARCIA,
AKA BILLETE,

[3] STEVEN MICHAEL RODRIGUEZ-GARCIA,

[4] ARNALDO DE LEON-SOLER,
the defendants herein, shall forfeit to the United States of America any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of such offenses and any
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offenses.

The property to be forfeited includes, but is not limited to: a sum equal to the amount of
proceeds obtained as a result of the offense in the form of a money judgment, in the amount of
four million, four hundred eighty-eight ($4,488,000.00) dollars, representing money involved in
the offense. Defendants are jointly and severally responsible for the forfeiture alleged herein.

If any of the property described above, as a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the court;

3
Case 3:20-cr-00092-PAD Document 57 Filed 02/19/20 Page 4 of 4

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p) and Rule 32.2(a) of the Federal Rules of Criminal

Procedure.

DATE: /  - te h- DO 20)

’ W.STEPHEN MULDROW
UNITED STATES ATTORNEY

 

 

Desirée Laborde-Sanfiorenzo se

Assistant U.S. Attorney
